

Exhibit 10.1

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
AMENDMENT NO. 3 dated as of November 20, 2015 (the “Amendment”) to the Amended
and Restated Credit and Guaranty Agreement, dated as of December 17, 2014, among
Pattern US Finance Company LLC (“US Borrower”), Pattern Canada Finance Company
ULC (“Canada Borrower” and, together with US Borrower, the “Borrowers”), Royal
Bank of Canada (acting through its New York Branch), as Administrative Agent
(the “Administrative Agent”) and the other parties party thereto, as amended by
that certain Amendment No. 1 to Amended and Restated Credit and Guaranty
Agreement, dated as of June 12, 2015 and by that certain Amendment No. 2 to
Amended and Restated Credit and Guaranty Agreement, dated as of September 28,
2015 (the “Credit Agreement”).
W I T N E S S E T H :
WHEREAS, the Borrowers have, by notice to the Administrative Agent, requested an
increase of the existing Revolving Commitments in the amount of $50,000,000
pursuant to Section 2.22(a) of the Credit Agreement.
WHEREAS, each financial institution identified on the signature pages hereto as
an “Increased Commitment Lender” (each, an “Increased Commitment Lender”) has
agreed severally, on the terms and conditions set forth herein and in the Credit
Agreement, to provide the amount of Increased Commitments set forth on Schedule
1 hereto opposite the name of such Increased Commitment Lender (such Increased
Commitments, the “November 2015 Increased Commitments”) and to make Revolving
Loans to the Borrowers in an aggregate amount up to but not exceeding its
Revolving Commitment.
WHEREAS, immediately after giving effect to the November 2015 Increased
Commitments and the assignments by the existing Lenders of their Revolving
Commitment pursuant to Section 2.22(d) of the Credit Agreement, the Lenders and
their respective Revolving Commitments shall be as set forth on Appendix A
hereto.
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1. Defined Terms; References; Interpretation. Unless otherwise
specifically defined herein, each capitalized term used herein (including in the
preamble and recitals hereto) that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to



    

--------------------------------------------------------------------------------




the Credit Agreement as amended hereby. The Rules of Interpretation set forth in
Section 1.3 are hereby incorporated by reference herein, mutatis mutandis, as if
fully set forth herein (except references to “Agreement” in such Section shall
be deemed to be references to “Amendment”).
SECTION 2. Revolving Commitment Increase.
(a)    The Revolving Commitments of each Increased Commitment Lender shall, as
of the Amendment Effective Date (as defined below), be increased in the amount
set forth opposite such Increase Commitment Lenders name on Schedule 1 hereto.
(b)    As of the Amendment Effective Date, each existing Revolving Lender that
is not an Increased Commitment Lender (a “Non-Increased Lender”) (without the
need for execution of any document) shall be deemed to have irrevocably sold and
assigned to each Increased Commitment Lender, and each Increased Commitment
Lender shall be deemed to have irrevocably purchased and assumed from each
Non-Increased Lender, (i) in the respective principal amounts (together with
accrued interests) such interests in the Revolving Loans outstanding on the
Amendment Effective Date as necessary so that, after giving effect to all such
assignments and purchases, the Revolving Loans and any unused Revolving
Commitments are held by the Non-Increased Lenders and the Increased Commitment
Lenders ratably based on the allocation of Revolving Commitments set forth for
the Lenders on Appendix A hereto and (ii) all of such Non-Increased Lenders’
rights and obligations in their respective capacities as Revolving Lenders under
the Credit Agreement and the other Credit Documents in respect of such purchased
and assumed Revolving Loans. Such sales, assignments, purchases and assumptions
shall be deemed to have been effected pursuant to the same terms and conditions
as set forth in the form of Assignment and Assumption Agreement attached as
Exhibit E to the Credit Agreement. Other than this Amendment and any replacement
Revolving Loan Note to be provided to any Lender that requests such replacement
Note in the applicable principal amount (not to exceed such Lender’s Revolving
Commitment upon giving effect to the November 2015 Increased Commitments), no
document or instrument (including any Assignment and Assumption) shall be
required to be executed in connection with any such sale, assignment, purchase
and assumption. Each Increased Commitment Lender and Non-Increased Lender shall
make such cash settlements between themselves, in a manner acceptable to and
approved by the Administrative Agent, as they deem necessary and desirable with
respect to such sales, assignments, purchases and assumptions. The
Administrative Agent and each Borrower hereby consent to the assignments
provided for in this Section 2(b). The consent of no other Person to such
assignments shall be required to give effect to the November 2015 Increased
Commitments.
(c)    The reference to “$450,000,000 Revolving Credit Facilities” on the cover
of the Credit Agreement shall be amended and restated as “$500,000,000 Revolving
Credit Facilities”.
(d)    Third paragraph of the Recitals is hereby amended and restated in its
entirety to read as follows:

2
    

--------------------------------------------------------------------------------




“WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement on the terms and subject to the conditions set forth herein, and to
increase the revolving credit facilities to be made available pursuant to this
Agreement to five hundred million Dollars ($500,000,000).”
(e)    The last sentence of the definition of “Revolving Commitment” in Section
1.1 of the Credit Agreement is hereby amended and restated in its entirety to
read as follows:
“The aggregate amount of the Revolving Commitments as of November 20, 2015 is
five hundred million Dollars ($500,000,000), which amount may be adjusted
pursuant to Sections 2.11(b) or increased pursuant to Section 2.22.”
(f)    Appendix A hereto sets forth each Lender, and the Revolving Commitment of
each Lender, after giving effect to the November 2015 Increased Commitments and
the Assignments. The Revolving Commitments of the Lenders are several and not
joint.
(g)    Appendix A attached to the Credit Agreement is deleted and replaced with
Appendix A hereto.
SECTION 3. Representations of Borrowers. The Borrowers represent and warrant, as
of the Amendment Effective Date, that (i) the representations and warranties of
the Borrowers set forth in Section 4 of the Credit Agreement and in the other
Credit Documents are true and correct in all material aspects on and as of the
Amendment Effective Date (including, for the avoidance of doubt, as such
representations and warranties relate to this Amendment and the execution and
performance of this Amendment); provided that (x) to the extent that such
representations and warranties specifically refer to an earlier date, they were
true and correct in all material respects as of such earlier date and (y) in
each case such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified by “materiality”,
“Material Adverse Effect” or any similar qualifier, in the text thereof; (ii) no
Event of Default exists and no Default or Event of Default shall exist after
giving effect to this Amendment and the November 2015 Increased Commitments; and
(iii) the Borrowers are in compliance with the financial covenants set forth in
Section 6.6 of the Credit Agreement (treating any such increase on account of
the November 2015 Increased Commitments as fully drawn for this purpose).
SECTION 4. Effectiveness. This Amendment shall become effective on the date when
the following conditions are met (the “Amendment Effective Date”):
(a)    the Administrative Agent shall have received from each of the Borrowers
and each Increased Commitment Lender a counterpart hereof signed by such party
or facsimile or other written confirmation (in form satisfactory to the
Administrative Agent) that such party has signed a counterpart hereof;

3
    

--------------------------------------------------------------------------------




(b)    the Administrative Agent shall have received the opinion of Davis Polk &
Wardwell LLP, special counsel for the Credit Parties, dated the Amendment
Effective Date (in form and substance reasonably satisfactory to the
Administrative Agent);
(c)    the Administrative Agent shall have received the opinion of Blake,
Cassels & Graydon LLP, Canadian counsel for the Credit Parties, dated the
Amendment Effective Date (in form and substance reasonably satisfactory to the
Administrative Agent);
(d)    the Administrative Agent shall have received the opinion of McInnes
Cooper, Nova Scotia counsel for the Credit Parties, dated the Amendment
Effective Date (in form and substance reasonably satisfactory to the
Administrative Agent);
(e)    the Borrowers shall have delivered to the Administrative Agent an
Officer’s Certificate certifying the correctness of the matters set forth in
Section 3; and
(f)    the Administrative Agent shall have received a certificate of an
Authorized Representative of each Credit Party certifying and attaching the
resolutions adopted by such Credit Party approving or consenting to the increase
hereto.
SECTION 5. Certain Consequences Of Effectiveness; Reaffirmation Agreement.
(a)    Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, the
Collateral Agent, the other Credit Parties, any Guarantor, or any other party
under the Credit Agreement or any other Credit Documents, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or the other Credit
Documents, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.
(b)    By signing this Amendment, each Credit Party hereby confirms and
reaffirms that (i) the obligations of each of the Credit Party under the Credit
Documents, as amended hereby, constitute “Obligations” (as defined in the Credit
Agreement) and “Secured Obligations” as defined in the applicable Collateral
Document and are entitled to the benefit of the guarantees and the security
interests set forth in the Collateral Documents or any other Credit Documents,
(ii) the Credit Documents are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects, and (iii) all
Liens granted, conveyed or assigned to the Collateral Agent by such Credit Party
pursuant to each Credit Document to which it is party remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the Secured Obligations as amended hereby.

4
    

--------------------------------------------------------------------------------




SECTION 6. Governing Law; Jurisdiction; Waiver of Jury Trial. Sections 10.15,
10.16 and 10.17 of the Credit Agreement are hereby incorporated by reference as
if fully set forth in this Amendment mutatis mutandis (except that any
references to “Agreement” therein shall mean this Amendment).
SECTION 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of this Amendment by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall have the same legal effect as delivery of a
manually executed counterpart of this Amendment.
SECTION 8. Severability. Any provision hereof which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting the validity or enforceability
of any provision in any other jurisdiction.
SECTION 9. Headings. The headings of various sections of this Amendment are for
convenience of reference only, do not constitute a part hereof and shall not
affect the meaning or construction of any provision hereof.


[Signature Page Follows]

5
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
PATTERN US FINANCE COMPANY LLC, as US Borrower
By:
/s/ Amy Smolen
 
Title:
Vice President





PATTERN CANADA FINANCE COMPANY ULC, as Canada Borrower
By:
/s/ Amy Smolen
 
Title:
Vice President



PATTERN GULF WIND EQUITY LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



HATCHET RIDGE HOLDINGS LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



NEVADA WIND HOLDINGS LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President




    

--------------------------------------------------------------------------------




SANTA ISABEL HOLDINGS LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



OCOTILLO WIND HOLDINGS LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



PANHANDLE WIND HOLDINGS LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



PANHANDLE B MEMBER 2 LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



LOST CREEK WIND FINCO, LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President






    

--------------------------------------------------------------------------------




LINCOLN COUNTY WIND PROJECT HOLDCO, LLC, as Guarantor and US Restricted Holding
Company Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



LOGAN’S GAP B MEMBER LLC, as Guarantor and US Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President



PATTERN ST. JOSEPH HOLDINGS INC., as Canada Restricted Holding Company
Subsidiary
By:
/s/ Amy Smolen
 
Title:
Vice President




    

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
ACTING THROUGH ITS NEW YORK BRANCH,
as Administrative Agent
By:
/s/ Yvonne Brazier
 
Title:
Manager Agency




    

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
ACTING THROUGH ITS NEW YORK BRANCH,
as Increased Commitment Lender
By:
/s/ Frank Lambrinos
 
Title:
Authorized Signatory



BANK OF AMERICA, N.A.,
as Increased Commitment Lender
By:
/s/ J.B. Meanor II
 
Title:
Managing Director



BANK OF MONTREAL,
CHICAGO BRANCH,
as Increased Commitment Lender
By:
/s/ Brian L. Banke
 
Title:
Director



CITIBANK, N.A.,
as Increased Commitment Lender
By:
/s/ Sandip Sen
 
Title:
Managing Director



MORGAN STANLEY BANK, N.A.,
as Increased Commitment Lender
By:
/s/ Michael King
 
Title:
Authorized Signatory




    

--------------------------------------------------------------------------------




APPENDIX A
REVOLVING COMMITMENTS
Lender and LC Issuing Bank
Revolving Loan and Letter of Credit Commitment
Revolving Loan Only Commitment
Total Commitment
Pro Rata Share
Royal Bank of Canada, acting through its New York Branch
$50,000,000.00
$10,000,000
$60,000,000
12.0%
Bank of Montreal, Chicago Branch
$50,000,000.00
$10,000,000
$60,000,000
12.0%
Morgan Stanley Bank, N.A.
$50,000,000.00
$10,000,000
$60,000,000
12.0%
Citibank, N.A.
$50,000,000.00
$10,000,000
$60,000,000
12.0%
Subtotal
$200,000,000.00
$40,000,000
$240,000,000
48.0%



Lender
Revolving Loan Commitment
Pro Rata Share
Bank of America, N.A.
$60,000,000.00
12.0%
KeyBank National Association
$50,000,000.00
10.0%
MUFG Union Bank, N.A.
$50,000,000.00
10.0%
Sumitomo Mitsui Banking Corporation
$50,000,000.00
10.0%
The Bank of Nova Scotia, London Branch
$30,000,000.00
6.0%
Société Générale
$20,000,000.00
4.0%
Subtotal
$260,000,000.00
52.0%
Total
$500,000,000.00
100%



Swingline Lender
Swingline Loan Commitment
Pro Rata Share
Royal Bank of Canada, acting through its New York Branch


$25,000,000.00


100%




Appendix A-1    
    
    
    

--------------------------------------------------------------------------------




SCHEDULE 1




November 2015 Increased Commitments




Increased Commitment Lender
November 2015 Increased Commitment
Bank of America, N.A.
$10,000,000.00
Bank of Montreal, Chicago Branch
$10,000,000.00
Citibank, N.A.
$10,000,000.00
Morgan Stanley Bank, N.A.
$10,000,000.00
Royal Bank of Canada, acting through its New York Branch
$10,000,000.00








    